Citation Nr: 1310816	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-37 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1966 to February 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for diabetes mellitus including as due to herbicide exposure.

In April 2012, the Veteran testified before the Board at a hearing held via videoconference.  The Board has reviewed the transcript.  At that time, the Veteran submitted additional evidence in support of his contention that he was exposed to herbicides while in service with a waiver of RO jurisdiction. 


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam or in the inland waterways of Vietnam.

2. The Veteran's diabetes mellitus type II was not shown during service or within a year following discharge from service.

3. The Veteran has not submitted competent evidence to establish a nexus between any in-service incident and the claimed diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus Type II, to include as presumptively due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107(a) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Appropriate notice was provided to the Veteran in January 2007 and June 2011 letters.  The claim was subsequently readjudicated, most recently in a July 2011 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Veteran's service treatment records and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  The RO undertook action to determine whether the appellant's duty station in 1969 had been a place where herbicidal agents had been used by contacting the JSSRC.  See JSRRC Memorandums, May 2009 and October 2010.

No VA examination has been secured in connection with the current claim because there is no evidence of any treatment for diabetes in-service and there is no competent medical evidence indicating any diabetes-related disorder may be associated with the Veteran's military service, to include as due to exposure to herbicides.  In fact, the evidence of record does not support a finding that the Veteran served in an area contaminated by herbicides, which is the basis for his claim.  No examination is necessary in such situations.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time. 

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant for diabetes mellitus may establish the second and third elements by demonstrating continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain specified diseases will be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Type II diabetes mellitus is one of the diseases enumerated in 38 C.F.R. § 3.309(e) for which presumptive service connection is warranted based on herbicide exposure.  Id.

A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  This presumption only extends to Veterans who set foot within land borders of the Republic of Vietnam or were on boats on inland waterways of the Republic of Vietnam.  See 38 C.F.R. §§ 3.307, 3.309; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that a veteran claiming exposure to herbicides while his naval ship traveled near the Vietnamese coast is not entitled to the benefit of the presumptions set forth in 38 U.S.C.A. § 1116 , which are limited to those who "served in the Republic of Vietnam");VAOPGCPREC 27-97 (July 23, 1997) (finding that service on a deep-water naval vessel off the shores of the Republic of Vietnam may not be considered service in the Republic of Vietnam); M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(k).

"As it is known that herbicides were used extensively on the ground in the Republic of Vietnam . . . it is reasonable to presume that any veteran who served within the land borders of Vietnam was potentially exposed to herbicides . . ."  See Haas, 525 F.3d at 1183.  However, VA has found that "there is no similar reason to presume that veterans who served solely in the waters offshore incurred a significant risk of herbicide exposure."  Id.

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Id. at 54.

The Veteran contends that his diabetes mellitus was incurred as a result of herbicide exposure in service.  Specifically, the Veteran worked on the flight deck of the U.S.S. Enterprise and claims that the planes returning to the ship after missions over the Republic of Vietnam were contaminated with herbicides that were transferred directly onto his skin as he worked on the planes.  Additionally, the Veteran claims he ingested herbicides through contaminated ship water and contaminated spray mist clouds.  Veteran's Hearing, Transcript pg. 3-6, 8; see "Dioxin On The Carriers:  The Contamination of Aircraft Carriers and Their Crews in the Gulf of Tonkin," Blue Water Navy Vietnam Veterans Association, February 2012; see also "Co-Distillation of Agent Orange," Australian Department of Veterans' Affairs, 2002.  

The Board will first address direct service connection for the Veteran's diabetes mellitus.  The evidence of record shows the Veteran is currently diagnosed with diabetes mellitus, as reflected in private treatment records.   See Allina Medical Clinic Records- Woodlake, March 1995- December 2010.  The Veteran was diagnosed with diabetes mellitus in February 1995, at which time the disease was characterized as newly-onset.  Id.; see Letter from Dr. T.J., January 2007.  As the evidence of record reflects a current diagnosis of diabetes mellitus, the relevant inquiry is whether the Veteran's diabetes mellitus had its onset in, or is otherwise attributable to, service.  See Davidson, 581 F.3d at 1316. 

The Board notes that Veteran does not contend, nor does the evidence suggest, that his current diabetes mellitus had its onset during service or within one year after.  Rather, the Veteran is claiming diabetes mellitus based strictly on exposure to herbicides.  See April 2012 Hearing Transcript pg. 11.  At the Veteran's separation from service, urinalysis testing was negative for both sugar and albumin, and his endocrine system was clinically assessed as normal.  See Report of Medical Examination, January 1970.  The Veteran's service treatment records fail to reflect any elevated blood glucose readings or urinalysis results suggestive of diabetes mellitus and the Veteran testified that he never had sugar problems in-service.  See April 2012 Hearing Transcript pg. 11.  In the Veteran's 2007 Claim for Compensation, he states that his diabetes began in February 1995.  As stated above, the Veteran's private medical records show newly-onset diabetes diagnosed in February 1995, 25 years after the Veteran's discharge from service.  The Veteran's post-service treatment records fail to reflect any medical opinions or notations suggesting the Veteran's diabetes mellitus had its onset in service.  This passage of time weighs significantly against a finding of direct service connection.  See Maxson v. West, 12 Vet. App. 453 (1999) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

Given the evidence fails to suggest the Veteran's diabetes mellitus developed during service or for many years thereafter and given there is no lay or medical evidence of a nexus between his diabetes mellitus and service, the Board concludes that a basis for granting service connection for this condition on a direct basis has not been presented. 

The Board turns next to an analysis of whether the Veteran may be entitled to service connection for diabetes mellitus based on the provisions of 38 C.F.R. § 3.309(e), which allow presumptive service connection for conditions, such as diabetes mellitus, when a veteran is presumed to have had herbicide exposure during service.  As outlined above, these provisions are only applicable when the evidence reflects that a veteran served on the landmass of Vietnam or served aboard a ship that had service on the inland waters of Vietnam.

The record reflects that the Veteran served aboard the U.S.S. Enterprise, which was located in the waters off the coast of the Republic of Vietnam during May and June 1969.  The Veteran worked on the flight-line and was in continuous contact with aircraft.  See April 2012 Hearing Transcript pg. 8.

During his April 2012 Board hearing, the Veteran clarified that he never set foot on land in Vietnam.  See April 2012 Hearing Transcript pg. 7.  Additionally, the Veteran's service records do not document in-country service or exposure to herbicides.  See JSRRC Memorandums, May 2009 and October 2010.  Rather, the Veteran's representative testified that during the Veteran's service aboard the U.S.S. Enterprise, a deep-water vessel, he was exposed to herbicides from the contaminated aircraft coming back from missions over the Republic of Vietnam and from waterborne and airborne herbicide particles.  See "Dioxin On The Carriers:  The Contamination of Aircraft Carriers and Their Crews in the Gulf of Tonkin," Blue Water Navy Vietnam Veterans Association, February 2012; see also "Co-Distillation of Agent Orange," Australian Department of Veterans' Affairs, 2002.  

At the outset, the Board notes that the Veteran does not contend that the U.S.S. Enterprise navigated the inland waters of Vietnam during his service aboard that vessel, and the U.S.S. Enterprise is not listed in a compilation of those vessels characterized as "brown water vessels."  See "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicides," November 2012. Furthermore, a research request submitted by the RO failed to reveal any documentation of the Veteran's exposure to herbicides during service.  See JSRRC Memorandums, May 2009 and October 2010.  While the Veteran is competent to describe what he has personally experienced and the Board does not question his credibility, the fact remains that being on a blue water vessel does not qualify the Veteran for service in the Republic of Vietnam.

Thus, given the lack of evidence reflecting that the Veteran served on the landmass of the Republic of Vietnam or aboard a vessel operating in the inland waters of the Republic of Vietnam, the Board finds that the evidence fails to present a presumptive basis for an award of service connection for diabetes mellitus. 

The Board has also given consideration to whether the evidence of record shows actual herbicide exposure and has specifically and carefully considered the Veteran's statements and testimony.  The Board acknowledges the Veteran's contention that he was exposed to herbicides during service on his "blue water vessel" as he was in close contact with planes covered in herbicide residue, he was exposed to contaminated water onboard, he was exposed to herbicide spray mist that drifted over his ship and because he has no family history of diabetes mellitus.  See April 2012 Hearing Transcript pg. 3-6, 8; see also "Dioxin On The Carriers:  The Contamination of Aircraft Carriers and Their Crews in the Gulf of Tonkin," Blue Water Navy Vietnam Veterans Association, February 2012; see also "Co-Distillation of Agent Orange," Australian Department of Veterans' Affairs, 2002.  With regard to the Veteran's contention that his skin was exposed to herbicides or he inhaled or ingested herbicides while aboard the U.S.S. Enterprise, the Board notes that while the Veteran is competent to report his observations and experiences when no special knowledge or training is required, the Board does not find that the Veteran is competent to identify herbicides in particles on airplanes, in water, or in the air.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  With regard to the articles the Veteran submitted on herbicide contamination of "blue water vessels," these arguments do not establish that the Veteran was exposed to herbicides on the U.S.S. Enterprise and do not provide persuasive evidence that a different result than that reached in Haas is warranted.  See Haas, 525 F.3d at 1193-95.

With regard to the Veteran's contention that his diabetes mellitus must be attributable to in-service herbicide exposure because he has no family history of diabetes mellitus, the Board notes that the Veteran, as a lay person, is not competent to offer an opinion regarding the likely etiology of his diabetes mellitus or to relate his diabetes mellitus to service, as the Veteran lacks the medical training and expertise necessary to provide a complex medical opinion.  See Layno, 6 Vet. App. at 469-71.  Although lay persons are competent to provide opinions on some medical issues, the etiology of diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his diabetes mellitus.  Moreover, the Veteran has not submitted any medical opinion relating his diabetes mellitus to service. 

In summary, the evidence does not demonstrate that the Veteran was exposed to herbicides in service or that his claimed diabetes mellitus is caused by herbicide exposure.  Furthermore, there is no competent medical evidence suggesting that the diabetes mellitus is associated with any incident of his service.  Accordingly, given the evidence of record fails to provide a link between the Veteran's diabetes mellitus and service, the Veteran's appeal is denied.  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 54-55.


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


